Case 8:17-cv-00388-WFJ-CPT Document 135 Filed 09/06/19 Page 1 of 5 PageID 4597




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


     YELLOW PAGES PHOTOS, INC.,

                                Plaintiff,

     v.                                               Case No.: 8:17-cv-00388-WFJ-CPT

     TATA CONSULTANCY SERVICES
     LIMITED, INC,

                                Defendant.


           DEFENDANT’S NOTICE TO CORRECT THE RECORD REGARDING
                YELLOW PAGES PHOTOS, INC.’S RESPONSE TO THE
                       MOTION FOR RECONSIDERATION

           Defendant Tata Consultancy Services Limited (“TCS”) respectfully submits this

    Notice to correct the record in response to a recent submission by Plaintiff Yellow Pages

    Photos, Inc. (“YPPI”). As discussed more fully below, on August 27, 2019, YPPI submitted

    a brief in which YPPI represented that “the ‘compensation’ YPPI received from SuperMedia

    for its copyright infringement of the YPPI images related to the 43-day ‘administrative expense

    period’ of the SuperMedia bankruptcy.” (Dkt. 133 at 3-4.) As YPPI knows, that is untrue. In

    fact, the Delaware Bankruptcy Court rejected YPPI’s infringement claims related to the 43-

    day administrative expense period in their entirety, as made clear by the District Court of

    Delaware in rejecting YPPI’s appeal: “The Bankruptcy Court found no evidence of any such

    transfers during the administrative expense period, and, therefore, denied YPPI’s

    Administrative Expense Claim.” (Ex. A at 6 (citation omitted).) It is unclear if YPPI’s
Case 8:17-cv-00388-WFJ-CPT Document 135 Filed 09/06/19 Page 2 of 5 PageID 4598




    misrepresentation played a role in the Court’s decision to deny TCS’s motion for

    reconsideration.

           By way of brief background, on July 19, 2019, the Court entered an order denying

    TCS’s motion for summary judgment. (Dkt. 124.) Shortly thereafter, on August 1, 2019, TCS

    filed a motion for reconsideration. (Dkt. 126.) By Endorsed Order dated August 5, 2019, the

    Court asked TCS to supplement its motion for reconsideration to address certain questions,

    including the following: “Did not the bankruptcy court find a breach because the licensee

    physically transferred the images to Tata and in fact award damages for same?” (Dkt. 127.)

           On August 9, 2019, TCS submitted its supplemental brief in support of its motion for

    reconsideration. (Dkt. 128.) In response to the Court’s question regarding the physical transfer

    of images to TCS, TCS stated: “The Bankruptcy Court awarded YPPI $75,000 in damages for

    that transfer, and SuperMedia paid that judgment in full in 2016.” (Id. at 3 (citations omitted).)

           On August 27, 2019, YPPI submitted its supplemental brief in opposition to TCS’s

    motion for reconsideration. (Dkt. 133.) In its submission, YPPI accused TCS of being “less

    than candid” with the Court regarding the proceedings in Delaware. (Id. at 4.) In particular,

    YPPI stated that “the ‘compensation’ YPPI received from SuperMedia for its copyright

    infringement of the YPPI images related to the 43-day ‘administrative expense period’ of the

    SuperMedia bankruptcy.” (Id. at 3-4.) YPPI’s representation is false.

           In truth, the damages that the Delaware Bankruptcy Court awarded YPPI were in no

    way related to the 43-day administrative expense period of SuperMedia’s bankruptcy.

    Although YPPI sought damages from SuperMedia for allegedly transferring YPPI’s images

    during the 43-day administrative expense period—known as YPPI’s “Administrative Expense



                                                    2
Case 8:17-cv-00388-WFJ-CPT Document 135 Filed 09/06/19 Page 3 of 5 PageID 4599




    Claim”—the Delaware Bankruptcy Court rejected YPPI’s Administrative Expense Claim in

    its entirety. As stated by the Delaware District Court in rejecting YPPI’s appeal in the related

    Dex Media litigation: “The Bankruptcy Court found no evidence of any such transfers during

    the administrative expense period, and, therefore, denied YPPI’s Administrative Expense

    Claim.” (Ex. A at 6; see also Dkt. 103-12 at 49.) Thereafter, “YPPI moved for reconsideration

    of the Bankruptcy Court’s denial of its Administrative Expense Claim.” (Ex. A at 6.) The

    Bankruptcy Court “denied the motion for reconsideration.” (Id.)

           Thus, contrary to YPPI’s representation, the compensation that YPPI received from

    SuperMedia for its copyright infringement of the YPPI images did not relate to the 43-day

    administrative expense period of the SuperMedia bankruptcy. Indeed, given that the Delaware

    Bankruptcy Court denied YPPI’s Administrative Expense Claim in its entirety, YPPI received

    no compensation for the 43-day administrative expense period. Instead, the judgment paid by

    SuperMedia compensated YPPI for any of SuperMedia’s physical transfers of YPPI’s images,

    at any time, to any third parties. (Id. at 9-10.) In particular, this judgment included a payment

    of $75,000 to compensate YPPI for SuperMedia’s transfer of YPPI’s images to TCS in 2009:




    (Dkt. 69-10 at 19.) Having compensated YPPI for the unlawful physical transfer to TCS,

    SuperMedia and TCS were allowed to continue using YPPI’s images under the admittedly

    valid license with YPPI. (Ex. A at 11-12.)


                                                   3
Case 8:17-cv-00388-WFJ-CPT Document 135 Filed 09/06/19 Page 4 of 5 PageID 4600




           It is unclear if YPPI’s misrepresentation factored into the Court’s denial of TCS’s

    motion for reconsideration. Regardless, TCS felt obligated to correct the record to eliminate

    any past or future confusion as to the reason for the Bankruptcy Court’s damage award in the

    SuperMedia litigation.



    Dated: September 6, 2019                    Respectfully submitted,


                                                By: /s/ Eric F. Leon, P.C.
                                                ERIC F. LEON, P.C. (admitted pro hac vice)
                                                New York Bar No. EL5780
                                                KUAN HUANG (admitted pro hac vice)
                                                New York Bar No. KH3939
                                                LATHAM & WATKINS LLP
                                                885 Third Avenue
                                                New York, New York 10022
                                                Telephone: (212) 906-1200
                                                Facsimile: (212) 751-4864
                                                Email: eric.leon@lw.com
                                                kuan.huang@lw.com

                                                By: /s/ Ronald P. Hanes
                                                RONALD P. HANES
                                                Florida Bar No. 375624
                                                TROMBLEY & HANES, P.A.
                                                707 North Franklin Street, 10th Floor
                                                Tampa, Florida 33602
                                                Telephone: (813) 229-7918
                                                Facsimile: (813) 223-5204
                                                Email: rhanes@trombleyhaneslaw.com
                                                gtrombley@trombleyhaneslaw.com

                                                Attorneys for Defendant Tata Consultancy
                                                Services Limited




                                                 4
Case 8:17-cv-00388-WFJ-CPT Document 135 Filed 09/06/19 Page 5 of 5 PageID 4601




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 6th day of September 2019, I electronically filed the

    foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice

    of electronic filing to the parties of record.


                                                     /s/ Eric F. Leon
                                                     ERIC F. LEON




                                                      5
